Case 0:20-cv-61007-AHS Document 75-1 Entered on FLSD Docket 07/15/2021 Page 1 of 8




          EXHIBIT A
Case 0:20-cv-61007-AHS Document 75-1 Entered on FLSD Docket 07/15/2021 Page 2 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 20-cv-61007-SINGHAL/VALLE

    SOUTH BROWARD HOSPITAL DISTRICT,
    D/B/A MEMORIAL HEALTHCARE SYSTEM,
    on its own behalf and on behalf of other similarly
    situated healthcare facilities,

              Plaintiff,

    v.

    ELAP SERVICES, LLC, a Pennsylvania limited
    liability company, and GROUP & PENSION
    ADMINISTRATORS, INC., a Texas corporation,

              Defendants.
                                                    /

                       PLAINTIFF’S SECOND SET OF INTERROGATORIES
                              TO DEFENDANT ELAP SERVICES, LLC

          Plaintiff South Broward Hospital District, d/b/a Memorial Healthcare System

   (“Memorial”), hereby serves its Second Set of Interrogatories on Defendant ELAP Services, LLC

   (“ELAP”) and requests that ELAP answer the following interrogatories under oath, in writing, and

   serve them upon Memorial within thirty (30) days of service of the same to the undersigned

   counsel.
Case 0:20-cv-61007-AHS Document 75-1 Entered on FLSD Docket 07/15/2021 Page 3 of 8



    Dated: May 17, 2021                      Respectfully submitted,

    /s/Benjamin J. Widlanski                 /s/ Douglas A. Wolfe
    Gail McQuilkin, Esq.                     Douglas A. Wolfe, Esq.
    gam@kttlaw.com                           doug@wolfepincavage.com
    Fla. Bar No. 969338                      Fla. Bar No. 28671
    Benjamin J. Widlanski, Esq.              Danya J. Pincavage, Esq.
    bwidlanski@kttlaw.com                    danya@wolfepincavage.com
    Florida Bar No. 1010644                  Fla. Bar No. 14616
    Tal J. Lifshitz, Esq.                    Omar Ali-Shamaa, Esq.
    tjl@kttlaw.com                           omar@wolfepincavage.com
    Fla. Bar No. 99519                       Fla. Bar No. 121461
    Eric S. Kay, Esq.
    ekay@kttlaw.com                          WOLFE | PINCAVAGE
    Fla. Bar No. 1011803                     2937 SW 27th Ave., Suite 302
    Frank A. Florio, Esq.                    Miami, FL 33133
    fflorio@kttlaw.com                       (786) 409-0800
    Fla. Bar No. 1010461

   KOZYAK TROPIN &
   THROCKMORTON LLP
   2525 Ponce de Leon Blvd., 9th Floor
   Coral Gables, FL 33134
   (305) 372-1800




                                         2
Case 0:20-cv-61007-AHS Document 75-1 Entered on FLSD Docket 07/15/2021 Page 4 of 8




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 17, 2021, the foregoing was served on:

    FISHERBROYLES, LLP                           AKERMAN LLP

    Robert T. Wright, Jr., Esq.                  Irene Bassel Frick, Esq.
    Irene Oria, Esq.                             Gera R. Peoples, Esq.
    199 E. Flagler St. #550                      401 E. Jackson Street, Suite 1700
    Miami, FL 33131                              Tampa, FL 33602-5250
    robert.wright@fisherbroyles.com              irene.basselfrick@akerman.com
    irene.oria@fisherbroyles.com                 gera.peoples@akerman.com

    Patrick M. Emery, Esq. (pro hac vice)
    Kris Alderman, Esq. (pro hac vice)
    945 East Paces Ferry Rd NE, Suite 2000
    Atlanta, GA 30326
    patrick.emery@fisherbroyles.com
    kris.alderman@fisherbroyles.com


                                             /s/Benjamin J. Widlanski
                                              Benjamin J. Widlanski




                                             3
Case 0:20-cv-61007-AHS Document 75-1 Entered on FLSD Docket 07/15/2021 Page 5 of 8




                               DEFINITIONS AND INSTRUCTIONS

          1.      The terms “you” or “your” mean the party or parties to which these requests are
   addressed, including any divisions, departments, parents, subsidiaries, affiliates, predecessors,
   partners, present or former officers, directors, owners, agents, accountants, attorneys, and all other
   persons acting or purporting to act on your behalf.

          2.      The term “Claim” or “Claims” means any facility claim that you repriced,
   processed or reprocessed, and/or administered using Reference-Based Pricing.

          3.      The term “refer or relate” as used in this request, means reflecting, evidencing,
   regarding, pertaining to, consisting of, indicating, concerning or in any way logically or factually
   connected with the matter discussed.

           4.     The term “all” includes the term “any” and the term “any” includes “all.” The terms
   “all” and “any” shall be construed as any and all.

          5.      The terms “or” and “and” shall be construed conjunctively or disjunctively as
   necessary to make the request for documents or information inclusive rather than exclusive, i.e.,
   to bring within the scope of the request all responses that otherwise might be construed to be
   outside the scope of the request.

          6.      The term “present,” when used in connection with a time-frame for production of
   materials requested hereunder, refers to the date upon which production is made.

          7.      In answering each interrogatory, identify each document, communication, or act:

                  (a)     relied upon in the preparation of each answer;
                  (b)     which forms all or part of the basis for that answer;
                  (c)     which corroborates the answers; or
                  (d)     the substance of which forms all or part of the answer.

           8.     You may, in lieu of identifying any document or written communication, attach a
   true copy of such document or communication as an exhibit to the answers to these interrogatories,
   including an explicit reference to the interrogatory to which each such attached document or
   written communication relates.

           9.     In answering the following Interrogatories, furnish all available information,
   including information in the possession, custody, or control of ELAP or any of ELAP’s attorneys,
   agents, representatives, and other persons under ELAP’s control, who have knowledge.

           10.     If the answer to all or any part of the interrogatory is not presently known or
   available, include a statement to that effect, furnish the information known or available, and
   respond to the entire interrogatory by supplemental answer, in writing, under oath, within ten days
   from the time the entire answer becomes known or available, and in no event, less than five days
   prior to trial.

          11.     If, in responding to any interrogatory, you choose to withhold any information on
                                                    4
Case 0:20-cv-61007-AHS Document 75-1 Entered on FLSD Docket 07/15/2021 Page 6 of 8



   the ground of privilege or the like, please provide all information falling within the scope of the
   Interrogatory which is not privileged, and for each item of information contained in a document to
   which a claim of privilege is made, identify such document with sufficient particularity for
   purposes of a motion to compel, such identification to include at least the following:

          (a)   the nature of the privilege (including work product) that is being asserted;
          (b)   if the privilege is being asserted in connection with a claim or defense governed by
                state law, the state privilege rule being invoked;
          (c)   the type of information (correspondence, memorandum, facsimile, etc.);
          (d)   the names and positions of the author of the information and all other persons
                participating in the preparation of the information;
          (e)   the name and position of each individual or other person to whom the information,
                or a copy thereof, was sent or otherwise disclosed;
          (f)   the date of the information;
          (g)   the general subject matter of the document;
          (h)   whether any business or non-legal matter is contained or discussed in such
                information.
          (i)   a description of any accompanying material transmitted with or attached to such
                information;
          (j)   the number of pages in such document or information; and
          (k)   if any document cannot be produced in full, produce to the extent possible, and
                specify the reasons for inability to produce the remainder.

          12.      Unless otherwise specified, the time from for these interrogatories is from January
   1, 2016 to the present.




                                                   5
Case 0:20-cv-61007-AHS Document 75-1 Entered on FLSD Docket 07/15/2021 Page 7 of 8



                                      INTERROGATORIES

   Interrogatory No. 1: Please identify the amounts of any fees and/or revenues received by You,
   including the source of such fees and/or revenues, in connection with each Claim. Identify the fees
   and/or revenues on a per-Claim basis beginning January 1, 2016.

   Response:




   Interrogatory No. 2: Please identify any reports available to determine the fees and/or revenues
   received by You, including the source of such fees and/or revenues, in connection with each Claim.
   Please also identify the systems or databases available to You to retrieve such reports.

   Response:




                                                   6
Case 0:20-cv-61007-AHS Document 75-1 Entered on FLSD Docket 07/15/2021 Page 8 of 8




                                            VERIFICATION


                                                          ELAP SERVICES, LLC


                                                          Name:
                                                          Title:




   STATE OF                         )
                                    ) SS:
   COUNTY OF                        )


                  Before      me,      the      undersigned        authority      personally      appeared
                                         , who after being duly sworn, deposes and states that the
   answers to the Interrogatories hereto are true and correct to the best of his/her belief and knowledge
   and who is             personally known to me, or                         produced identification of

                                       .



                                                              AFFIANT

   SWORN TO AND SUBCRIBED before me this                            day of                   , 2021, in
                       County.



                                                  Notary Public, State of

   My Commission Expires:
